FILED
                           NOT FOR PUBLICATION
                                                                             JUN 17 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AVTAR SINGH,                                     No. 14-35088

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00223-RAJ

 v.
                                                 MEMORANDUM*
US DEPARTMENT OF HOMELAND
SECURITY, an agency of the United
States Government and ROBERT M.
COWAN, Director of National Benefits
Center, U.S. Citizenship & Immigration
Services,

              Defendants - Appellees.



KULVINDER SINGH,                                 No. 14-35161

              Plaintiff - Appellant,             D.C. No. 3:12-cv-05474-RAJ

 v.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, an agency
of the United States Government,

              Defendant - Appellee.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                   Appeals from the United States District Court
                     for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                        Argued and Submitted June 10, 2016
                               Seattle, Washington

Before: EBEL,** PAEZ, and BYBEE, Circuit Judges.

      Given that both Avtar Singh and Kulvinder Singh are in removal

proceedings, the governing regulations require that they pursue their adjustment

applications before the Immigration Judge presiding over their removal hearings.

See 8 C.F.R. §§ 245.2(a), 1245.2 (a)(1)(i). The district court in both cases

correctly concluded that there is no statutory or regulatory duty that would support

mandamus relief against USCIS. There is also no merit to Avtar Singh’s

procedural due process argument.


       The district court’s dismissal of Avtar Singh’s case against DHS for failure

to state a claim upon which relief may be granted is AFFIRMED. The district

court’s grant of summary judgment to USCIS in Kulvinder Singh’s case is

AFFIRMED.

      AFFIRMED.


       **
            The Honorable David M. Ebel, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.

                                          2